Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 6-8, 13-15, 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al. (US Patent 7,110,525).
As to claims 1 and 8, Heller teaches a method and system comprising:
determining, by at least one computer processor communicatively coupled to and configured to operate in a contact center system, a set of agents available to be connected to a contact, the set of agents comprising a first agent, a second agent, and a third agent (Figs, 1-2; col. 2, lines 30-42 – where Heller discussed calls arrive at a call center classified into call types, each call type has a separate first in first out queue in 
selecting, by the at least one computer processor, according to a pairing strategy, the first agent for pairing to the contact to optimize a performance metric (col. 15, lines 16-64 and abstract – where Heller discussed the algorithm does not seek to route a call to the agent having the skill set most suited to the call rather route to an agent or the first (worst) agent who needs experience in the area of the call and thus serves as training exercise would overtime improve optimize a performance metric; col. 10, lines 49-59 and col.11, lines 6-21 – where Heller discussed training worst agents can assist agents in taking an order quickly while avoiding incomplete transaction would overtime improve optimize a performance metric);
wherein the first agent has a worst expected performance among the set of agents for the contact according to the performance metric (col. 15, lines 35-64);
wherein the first agent has been lagging the least in a fairness metric (col. 15, lines 35-64 – selecting the first agent or worst agent who having at least marginally sufficient skills to handle the call and the call handling agent having a skill set determined to be deficient while the second agent capable of training the first agent and the third agent having a skill set determined to be sufficient do not get the call until the call center load is high (col. 15, lines 35-64); and the algorithm does not seek to route a call to the agent having the skill set most suited to the call rather route to an agent who needs experience or worst agent in the area of the call and thus serves as training 
wherein the third agent has been lagging the most in the fairness metric (col. 15, lines 35-64 – selecting a third agent having the skill set most suited to the call and the third agent’s skill set determined to be sufficient to handle the call (col. 15, lines 35-64) that doesn’t need more training; hence the third agent would get less calls/contacts and not working as much as the first agent and far away from what is fair and therefore lagging most in the fairness metric). Heller does not explicitly discuss the pairing strategy would have selected the second agent if the first agent had not been available; and the first agent has not previously interacted with the contact.
However, Heller teaches whenever an inbound call arrives and all agents are busy, the ACD assigns the calls to a skills based ACD agent whenever one becomes available (col. 4, lines 36-43). Hence, it would have been obvious that when the first agent had not been available then the ACD function would have selected the second agent that is available. With regard to limitation “the first agent has not previously interacted with the contact”, Heller does not discuss whether the first agent has not previously interacted with the contact nor the contact requests for agent that previously work with the contact on a particular problem; however Heller teaches that the algorithm does not seek to route a call to the agent having the skill set most suited to the call rather route to an agent who needs experience or worst agent in the area of the call and thus serves as training exercise (abstract), therefore the contact most likely has not previously interacted with the first agent. It would have been obvious to incorporate the 
As to claims 6, 13, 20, Heller teaches the method of claim 1, the system of claim 8, and an article of manufacture of claim 15, wherein the first agent has the worst expected performance among the set of agents for a contact type of the contact (col. 15, lines 35-64).
As to claims 7, 14, 21, Heller teaches the first agent has the worst expected performance among the set of agents for a contact type of the contact, selecting the first agent having at least marginally sufficient skills to handle the call while selecting a second agent capable of training to train the first agent (col. 15, lines 35-64); and the skill profile updated after the training exercise to represent a higher level of skill with respect to the characteristics of the communication and based on a utility of a communication (col. 17, lines 2-6); the skill or imputer skill of a resource updated after selection thereof and successful completion of an assigned task, and/or based on a performance during task handling (col. 17, lines 43-47); and the skill profile vector is stored in a database which may be updated dynamically (col. 21, lines 51-54). It would have been obvious that the worst expected performance for the first agent is subsequently updated based an outcome of an interaction between the first agent and the contact especially after training exercise for the purpose of having up-to-date agents skills in order to efficiently selecting agent to handle contacts’ calls in the future.

As to claims 22, 24 and 26, Heller does not explicitly discuss the method of claim 1, the system of claim 8 and the article of manufacture of claim 15, wherein the fairness metric is agent waiting time, wherein the first agent has been waiting the least among the set of agents, and wherein the third agent has been waiting the longest among the set of agents. However, Heller teaches the algorithm does not seek to route a call to the agent having the skill set most suited to the call rather route to an agent who needs experience in the area of the call and thus serves as training exercise (abstract); and selecting a first agent having at least marginally sufficient skills to handle the call; and selecting one of a plurality of agent who has a worst sufficient characteristic score for the individual call type to handle the call (col. 15, lines 35-64); hence it would have been obvious that the first agent with worst score and needs more training selected first and would have been waiting the least among the set of agents, and the third agent assuming with the best score comparing with the first agent, the third agent would has been waiting the longest.
As to claims 23, 25 and 27, Heller does not explicitly discuss the method of claim 1, the system of claim 8 and the article of manufacture of claim 15, wherein the fairness metric is agent occupancy, wherein the first agent has been occupied the most among the set of agents, and wherein the third agent has been occupied the least among the .

3.	Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al. (US Patent 7,110,525) in view of Bohacek et al. (US Patent 6,411,687).
As to claims 2, 9, 16, Heller does not explicitly discuss the method of claim 1, the system of claim 8, and an article of manufacture of claim 15, wherein at least one of the plurality of pairing strategies is a behavioral pairing strategy.
Bohacek teaches a behavioral response device for analyzing the caller’s response according the predetermined criteria to identify callers having certain behavioral characteristics and routing callers identified as having said characteristics to predetermined attendant stations (col. 1, lines 32-40).

As to claims 3, 10, 17, Heller does not explicitly discuss the method of claim 1, the system of claim 8, and an article of manufacture of claim 15, wherein at least one of the plurality of pairing strategies is a diagonal pairing strategy. Bohacek teaches a behavioral response device for analyzing the caller’s response according the predetermined criteria to identify callers having certain behavioral characteristics and routing callers identified as having said characteristics to predetermined attendant stations (col. 1, lines 32-40); while the claims utilizing diagonal pairing strategy. The latter one is the preferred one in this instant application. It would have been obvious before the effective filing date of the claimed invention to incorporate the diagonal pairing strategy into the teachings of Bohacek and Heller for the purpose of utilizing diagonal pairing strategy as another type of paring strategy.

4.	Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heller in view of Batai (US Patent 7,889,859).
As to claims 4, 11, and 18, Heller does not explicitly discuss the method of claim 1, the system of claim 8, and an article of manufacture of claim 15 wherein the pairing strategy targets a balanced agent utilization. However, Heller teaches if the call center load is not high selecting a first agent having at least marginally sufficient skills and if 
Batai teaches routing a received call to an agent based on dialed number, other caller provided information and load balancing across agents (abstract).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Batai into the teachings of Heller for the purpose of contact is handled by the agent as appropriate.

5.	Claims  5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heller in view of Flockhart et al. (JP 410304073A).
As to claims 1, 10, and 19, Gould teaches the method of claim 1, the system of claim 8, and an article of manufacture of claim 15, wherein the pairing strategy targets an expected improvement to overall performance of the contact center system.
Flockhart teaches improving the performance of a call center in order to satisfy customers’ needs by allocating different service time targets to different call kinds or their call queues and selecting a waiting call that is the closest to exceed an allocation service time target in order to be handled by an available agent (Abstract, Problem to be solved).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Flockhart into the teachings of Heller for the purpose of satisfying customers’ needs by allocating different service time targets to different call kinds or their call queues.
Response to Arguments
6.	Terminal disclaimer(s) filed and approved, therefore the double patenting rejection(s) withdrawn.
Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive. Applicant mainly argues that with respect to independent claims 1, 8, and 15, Heller does not teach the first agent has been lagging the least in a fairness metric and the third agent has been lagging the most in the fairness metric (remarks, pages 11-12). Examiner respectfully submits that fairness metric is a relative term that is not defined in the claims and not clearly defined by the Applicant’s specification.  Fairness metric has different meanings depending on the situation and how one interprets the term. In light of Applicant’s specification, fairness is designed to balance the allocation of contacts to agents over time, skewing utilization of agents [0035] or fairness can be based on a desired agent utilization [0063].  However, claims 1, 8, and 15 do not recite balancing but instead recite skewing utilization of agents. The Heller et al. (US Patent 7,110,525) reference teaches both balancing and skewing utilization of agents.
Fairness metric is skewing/picking a desired agent over another agent to obtain a set goal. Selecting the first agent or worst agent who having at least marginally sufficient skills to handle the call and the call handling agent having a skill set determined to be deficient while the second agent capable of training the first agent and the third agent having a skill set determined to be sufficient do not get the call until the call center load is high (col. 15, lines 35-64).   Heller teaches the algorithm does not seek to route a call to the agent having the skill set most suited to the call rather route to an agent who needs experience or worst agent in the area of the call and thus serves 
With respect to claim interpretation (MPEP 2111) that Applicant’s representatives mentioned during interview, Examiner would like to direct Applicant to MPEP 2111.01 section II it is improper to import claim limitations from the specification state that "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.
With respect to limitation “selecting, by the at least one computer processor, according to a pairing strategy, the first agent for pairing to the contact to optimize a performance metric” that Applicant’s representatives mentioned during interview, Examiner respectfully submits that Heller teaches the algorithm does not seek to route a call to the agent having the skill set most suited to the call rather route to an agent who needs experience or the first agent in the area of the call and thus serves as training exercise  (col. 15, lines 16-64; abstract); and training worst agents can assist agents in taking an order quickly while avoiding incomplete transaction would overtime improve optimize a performance metric (col. 10, lines 49-59 and col.11, lines 6-21).

Applicant argues “The Examiner simply states that another available agent would have been selected if the first agent were unavailable.  However, the claim language provides for selection of the second agent as opposed to the third agent.  The third agent is lagging more in the fairness metric than the second agent.  And Heller simple does not disclose whether the “second call handling agent capable of training other agents with respect to the at least one characteristic” or the “third call  handling agent having at least marginally sufficient skills” would be selected if the “first call handling agent with the marginally sufficient skills” were unavailable” (remarks, page 12).  Examiner respectfully submits that the claim does not recite or provides for selection of the second agent as opposed to the third agent. Heller teaches whenever an inbound call arrives and all agents are busy, the ACD assigns the calls to a skills based ACD agent whenever one becomes available (col. 4, lines 36-43). Hence, it would have been obvious that when the fires agent had not been available then it would have been obvious to select the second agent who is available to handle the call.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652